 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDClinton Inn and Local 69, Hotel & Restaurant Em-ployees & Bartenders International Union,AFL-CIO. Case 22-CA-8817May 1, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 9, 1979, Administrative LawJudge Robert Cohn issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed exceptions and a brief in answer tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In affirming the Administrative Law Judge's conclusion that Re-spondent violated Sec 8(aK3) of the Act when it discharged StevenAntebi, Members Jenkins and Truesdale rely on their conclusion, for thereasons set forth below, that Antebi was discharged because of his unionactivities and that Respondent's asserted reason for the discharge was apretext.Respondent contended that Antebi was discharged because his workperformance was not satisfactory. However, at the time of his discharge,Antebi was told by his supervisor, Koykos, that Respondent had "toomany cooks in the kitchen." Koykos testified at the hearing that it was"very rare" to fire someone, and that, "to fire someone it's got to be avery good reason, because we need them." Koykos also admitted that hehired a replacement for Antebi the following week.In light of the fact that Antebi's discharge occurred 3 days afterKoykos admittedly saw Antebi sign a union authorization card and thatRespondent exhibited strong animus toward the Union and its adherents,these inconsistencies in Respondent's "business reasons" for Antebi's dis-charge fully support the inference, which Members Jenkins and Trues-dale draw, that Antebi's union activities, rather than any unsatisfactoryperformance, motivated his dischargeMember Penello notes that in the section of his Decision pertaining toAntebi's discharge, the Administrative Law Judge discussed Antebi'sunion activities and Respondent's alleged business reasons for the dis-charge, which he discredited. He then concluded that Antebi's involve-ment in union activities was a "compelling factor" in Respondent's deci-sion to discharge him. However, the Administrative Law Judge went onto cite N.L.R.B. v. Hanes Hosiery Division, Hanes Corporation, 413 F.2d457, 458 (4th Cir. 1969), in which the Fourth Circuit applied the "inpart" test, in finding that the discharge violated Sec. 8(aX3) of the Act.Although he referred to the "in part" test, whether the AdministrativeLaw Judge applied that standard in reaching his conclusion remains un-clear. Member Penello agrees with the Administrative Law Judge's con-clusion that Antebi was discharged for his union activities, but does notrely on the "in part" test in reaching this decision. Instead, he finds, forthe reasons set forth above, that Antebi was discharged solely because ofhis union activities and that Respondent's asserted reason for the dis-charge was a pretext.249 NLRB No. 22Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Clinton Inn, Tenafly, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:i. Substitute the following for paragraph (i):"(i) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I agree with my colleagues in finding that Re-spondent violated the Act by discriminatorily dis-charging two employees and issuing a writtenwarning to a third, and violated Section 8(a)(1) by:interrogating employees, confiscating authorizationcards from employees, removing union literaturefrom employees' cars, announcing new and im-proved benefits and working conditions, and pro-mulgating and enforcing new rules in regard to em-ployee conduct, including an invalid no-solicitationrule. I also agree that a bargaining order in the ab-sence of a union majority is not appropriate here,but of course rely on my dissent, rather than themajority, in United Dairy Farmers Cooperative Asso-ciation, 242 NLRB No. 179 (1979).I disagree with my colleagues' action in chang-ing the Administrative Law Judge's "cease anddesist" order from a broad to a narrow order. Thewide variety, seriousness, and severity of Respond-ent's misconduct amply demonstrate the generaldisregard for employees' statutory rights which werequire under Hickmott. Unless we are to confinebroad orders to repeat offenders, which I would3 In par. (i) of his recommended Order, the Administrative LawJudge provided that Respondent shall cease and desist from "in any othermanner" interfering with, restraining, or coercing its employees in the ex-ercise of the rights guaranteed them in Sec. 7 of the Act. However, it isthe Board's policy that such an order is warranted only when a respond-ent is shown to have a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. HickmottFoods. Inc., 242 NLRB No. 177 (1979). With respect to the instant dis-pute, we find that the broad injunctive order issued against Respondent isnot warranted. Accordingly, we will modify the Administrative LawJudge's recommended Order and notice.We shall also modify the notice to include par. I(e) of the Administra-tive Law Judge's recommended Order, which he inadvertently omittedfrom his notice CLINTON INN199not, this is plainly a case requiring such an order tocurb Respondent's sweeping disregard of its em-ployees' statutory rights.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise dis-criminate against you in regard to your hire,tenure of employment, or any term or condi-tion of employment in order to discouragemembership in Local 69, Hotel & RestaurantEmployees & Bartenders International Union,AFL-CIO, or any other labor organization.WE WILL NOT question you about yourunion sympathies or activities, or those ofother employees, under circumstances or in away that would restrain or coerce you.WE WILL NOT take union authorizationcards or other union material from the posses-sion of our employees.WE WILL NOT remove union leaflets orpamphlets from parked automobiles in the em-ployees' parking lot.WE WILL NOT announce and put into effectimproved benefits and working conditions foryou to discourage your membership in, or ac-tivities on behalf of, any labor organization.WE WILL NOT put into effect new workrules or enforce old rules more stringently, be-cause employees show interest in unionizationor in order to discourage them from joining orassisting any labor organization.WE WILL NOT promulgate, maintain, en-force, or apply any rule or regulation prohibit-ing you, when you are on nonworking time,from distributing handbills or similar materialon behalf of any labor organization in non-working areas of our premises, or prohibitingyou, during nonworking time, from solicitingyour fellow employees to join or support anylabor organization, or discriminatorily enforceany otherwise valid rule pertaining to such ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of rights guaranteed you by Section 7of the National Labor Relations Act.WE WILL offer to Daniel Moskowitz andSteven Antebi immediate reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights andprivileges and WE WILL make them whole forany loss of earnings they may have suffered byreason of our unlawful discrimination againstthem, with interest.WE WILL remove and expunge from thepersonnel record of Martha Woods the warn-ing notice issued to her on November 28,1978.CLINTON INNDECISIONSTATEMENT OF THE CASEROBERT COHN, Adminstrative Law Judge: This pro-ceeding, held pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (herein called the Act),was heard in Newark, New Jersey, on May 31, June 1,and June 13, 1979, pursuant to due notice. The issuesraised by the pleadings' are, in essence, whether ClintonInn (herein called the Respondent or Inn), interferedwith, restrained, and coerced its employees in violationof Section 8(a)(l) of the Act, and discriminated againstthree of its employees in violation of Section 8(a)(3) ofthe Act, by acts and conduct of its agents and supervi-sors hereinafter set forth.2Subsequent to the hearing, and within the time al-lowed, post-hearing briefs were filed by counsel for theRespondent, and by counsel for the General Counsel,which have been duly considered.Upon the entire record in the case, including my ob-servation of the demeanor of the witnesses,3I make thefollowing:FINDINGS AND CONCLUSIONSI. ALLEGED UNFAIR LABOR PRACTICES4A. BackgroundAt all times material herein, the Respondent has oper-ated a hotel with related restaurant and banquet servicesin Tenafly, New Jersey. During the spring and summerof 1978,5the Respondent engaged in an expansion of itsfacilities so that by the fall it was employing approxi-mately 200 employees who were engaged in providingservices indigenous to such an operation. In later Sep-The original charge was filed November 6, 1978; the original com-plaint issued December 28, 1978 (amended May 2, 1979).2 The amended complaint also seeks "the entry of a remedial [bargain-ing] order, without inquiring into the Union's majority status ..3 Cf. Bishop and Malco. Inc.. d/b/a Walker's, 159 NLRB 1159, 11611966).4There is no issue as to the Board's jurisdiction or the status of theCharging Union as a labor organization. The complaint alleges sufficientfacts respecting the interstate operations of the Respondent, which areadmitted by answer, upon which I may, and do hereby, find that the Re-spondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.It was alleged in the complaint, and conceded by counsel for the Re-spondent at the hearing, that the Charging Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act5 All dates hereinafter refer to the calendar year 1978, unless otherwiseindicatedCLINTON INN '99 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember and early October, the Union commenced an or-ganizational campaign among the employees of the Re-spondent. The complaint alleges that in October and No-vember, the Respondent engaged in a counter-campaigndesigned to disabuse its employees of the asserted advan-tages of belonging to, and supporting the union cam-paign, including two discriminatory discharges and onediscriminatory warning notice, thereby violating Section8(a)(l) and (3) of the Act. The Respondent denies suchallegations, and further asserts that the conduct allegedto have been discriminatorily motivated was, in fact,prompted by good and sufficient cause. We now turn tothe evidence adduced with respect to these issues.B. The FactsI. Events leading to the termination of DanielMoskowitzAs previously noted, the union campaign commencedat the Inn in late September, when two union organizers(one of whom was Bob Luchese) went into the hotel anddistributed a few union authorization cards to some em-ployees. One of the employees, Daniel Moskowitz, ahouseman,6received a card from a maid at the Inn, and,wishing to learn more about the Union, contacted Lu-chese by telephone. Subsequently, on or about October12, Moskowitz met Luchese in the parking lot of thehotel, and Luchese explained to him the asserted advan-tages of becoming a union member. At that timeMoskowitz signed a union authorization card, and tookfrom Luchese other blank authorization cards to distrib-ute among the employees. Moskowitz testified that fromthat time until his discharge on November 1, he distribut-ed approximately 50 cards among the employees at theInn, of which approximately 25 were signed and re-turned to him.During the last week in October, Moskowitz learnedthat one of the bellmen at the Inn was quitting, and hespoke with Assistant Manager John Rojan about apply-ing for the bellman's job.7Rojan told Moskowitz thatthe latter should fill out an application for the bellman'sjob and that he (Rojan) would get in touch withMoskowitz' immediate supervisor, Lee Fitzpatrick, inorder to check his work record. A short time later,Moskowitz had a conversation with Fitzpatrick who toldhim that Rojan had asked her about Moskowitz, and shetold Rojan that it would be satisfactory with her toallow Moskowitz to change positions conditioned uponhis training someone to assume the position of houseman.Shortly thereafter, Rojan advised Moskowitz that thelatter was accepted for the position of bellman, and di-rected that he buy some suitable clothes for the position.6 Moskowitz describes the duties of a houseman as follows.Well, in the morning I would open up all the doors, and I wouldimmediately deliver linen to the maids' closets. I would clean,sweeping outside the parking lot, inside the hotel. I would vacuumthe restaurant, and vacuum the bar. I would at times wipe windows,or vacuum inside the rooms I would pick up lunch for the employ-ees n my department7 Although it is not entirely clear from the record, it would appearthat the bellman's job would be more lucrative than the job of housemansince a bellman normally receives tips from guests of the Inn.On November 1, Moskowitz (who had a day off fromwork) received a telephone call from Rojan. The latteradvised that he had "bad news"-that the managementhad decided that Moskowitz' work record was not goodenough for the job of bellman, and that, indeed, the Inndid not desire to retain his services as a houseman. WhenMoskowitz asked why the sudden change in position,Rojan responded that, "He was in the middle of it, thathe was the one who had to tell me about the bad news...that if Moskowitz had any further complaints, [he]should go to see the manager."8The following day,Moskowitz went to the Inn and had a conversation withboth Fitzpatrick and the general manager of the Inn,Richard Trifari. According to the testimony ofMoskowitz, which was undenied, Fitzpatrick told himthat it was not true that his work record was not good,and that she had nothing to do with his being dis-charged. Then Moskowitz went into Trifari's office andasked why he had been terminated. Trifari responded,according to Moskowitz' testimony, "You were givingout cards in the hotel, your work wasn't good enough,and we can't have anybody in here whose work wasn'tgood enough, according to your records."9Moskowitzthen left Trifari's office.Moskowitz returned to the Inn the following Friday topick up his last paycheck. On this occasion, he was ac-compained by one Steven Antebi, a former employeewho had been discharged by the Respondent on or aboutOctober 27 (of which more, anon). While walkingthrough the kitchen of the restaurant, Moskowitz gaveauthorization cards to two employees of Spanish descent,and told them that they could mail the cards to theUnion after completing the information requested uponthem. Apparently, Trifari learned of the presence ofMoskowitz and Antebi on the premises, and became verydisturbed. Martha Woods, a waitress in the coffeeshop,testified that she happened to be in the kitchen at thetime, and described the circumstances as follows:..about 2 minutes later, Mr. Trifari came runninginto the coffee shop and ran into the kitchen andthere were two dishwashers standing there and theywere looking at cards and he pulled them out oftheir hands and-still reading them, and that's all. Iwalked out of the kitchen at that point.'0Shortly thereafter, Trifari caught up with Moskowitzand Antebi with the two union cards in his hands, andadvised the two men that if he ever saw them in thehotel again he would call the police. He also said that heI Credited testimony of Moskowitz. Neither Rojan nor Fitzpatrick wascalled as a witness by the Respondent, although it was not shown thateither was unavailable.9 Trifari denied knowledge of Moskowitz' union activities prior to thedate of his discharge. For reasons discussed in infra, I do not credit thisdenial. However, this does not mean that I necessarily credit Moskowitz'testimony that Trifari uttered the words about the former's distributingunion cards. Trifari did not impress me as one who would make such adamaging admission."I rifari acknowledged being in the kitchen on this occasion andseeing the two dishwashers with cards i their hands; however, he deniedremoving the cards from the hands of the dishwashers I do not creditthis denial. CLINTON INN201never wanted to see the cards again, and ripped them inpieces in front of Moskowitz and Antebi.Whereupon, Moskowitz secured his check and as hewas leaving the hotel, he observed Trifari in the parkinglot removing union pamphlets from parked automobileswhere the union organizers had placed them. This partic-ular parking lot was one of several lots which the Innmaintained for the parking of automobiles, but this onewas admittedly designated as an employees' parkinglot. ' Trifari said that he did not want to see any unionleaflets either and ordered the men to "get the hell offthe property." 22. The discharge of Steven AntebiAntebi worked as a short order cook in the restaurantfor approximately 2 weeks before he was discharged bythe Respondent on October 27. He had knownMoskowitz in school prior to his employment at the Inn,and 2 days before October 27, Moskowitz asked Antebito sign a union authorization card. The two men wentoutside the door of the kitchen where Antebi signed thecard. At that time, they were observed by food and bev-erage director, George Koykos, an admitted supervisor,who asked Antebi what he was doing. Antebi responded,"nothing," and Koykos walked back inside the kitchen.Antebi's only other activities on behalf of the Union con-sisted of passing out two authorization cards to two dish-washers in the kitchen. The following Friday, whenAntebi went to pick up his paycheck, he was told byGeorge Koykos that the latter was sorry, but there weretoo many cooks in the kitchen and he would have to letAntebi go.' 3. The alleged discrimination as respects MarthaWoods, and other incidents of alleged interference,restraint, and coercionIn October, Martha Woods was a waitress in the cof-feeshop, having been employed by the Respondent forapproximately 4 years. Woods became active in theUnion in October, soliciting other employees, mostly inthe coffeeshop. She testified that she was successful insigning about 10 employees into the Union. On or aboutOctober 30, she had a conversation with Marie Vouteras,a hostess in the coffeeshop. Vouteras told Woods thatshe (Vouteras) had just returned from a conversationwith Trifari; that he told her that he was aware of aunion being formed in the hotel, and wished to know ifshe knew anything about it, or if anyone had approachedher on the subject. Vouteras responded in the negative,and Trifari thanked her.It is alleged in the complaint, and denied by the Re-spondent that Vouteras is a supervisor within the mean-i" However, Trifari testified that that particular parking lot was alsoutilized for valet parking of guests' automobiles.:2 Testimony of Moskowitz'J Koykos acknowledged that on the occasion when he told Antebithat the latter was discharged, the only reason given Antebi at the timewas that there too many cooks, and that Koykos did not need him. How-ever, Koykos testified that a couple of days before that, he had toldAntebi that he did not do his job properly, that he never came in ontime, and that on many occasions he was not on his job when Koykoslooked for him.ing of the Act. The evidence shows that the duties of ahostess are primarily to seat customers, assign stations tothe waitresses, and make drinks at the bar. The coffeL-shop manager is Irene Brockman, an admitted supervi-sor. When Brockman is not present in the coffeeshop(which is usually for 2 or 3 hours in the morning on thefirst shift, and the last 2 or 3 hours on the second shift),the hostess on duty is in charge. Woods testified withoutcontradictions4that Vouteras had authority to grantwaitresses time off from work. Under all circumstances, Ifind that Vouteras was a supervisor within the meaningof the Act.During the second week in November-on Tuesday,Trifari called a meeting of all the employees in each de-partment of the Inn into the grand ballroom of the Innfor a meeting. Trifari advised that he was aware of theunion campaign and spoke for a few minutes about theUnion in a derogatory manner. He advised of the bene-fits which the Respondent had provided the employees,which, he stated, were much better than the Union couldoffer. However, he listed new benefits which all hourlyemployees would receive. These included: Four paidholidays per year, double time under certain conditions,increased vacation benefits, increased hospital benefits,and for the maids, an increased-rate-per room after per-forming their required quota.During the meeting, Woods sat near the front andtook notes.' After Trifari made his remarks, the meet-ing was thrown open for questions, and Woods asked themajority of the queries posed to Trifari. A couple ofweeks later, on November 28, Woods received a writtenwarning, as follows:Not complying with state health department's ruleconcerning neatly arranged hair and insubordinationto hostess on duty.Woods testified as follows, respecting the incidentwhich gave rise to the warning slip:A. It was in the morning and Eileen Healy, thehostess on duty told me that I had to put my hairup. My hair was already back in a clip when myhair was longer.My hair was already back in a clip and I told herthat I had worn my hair the exact same way theday before and that Irene Brockman, the coffeeshop manager, hadn't said anything about it.So she said, okay, then we'll ask Irene when shecomes in to work.About 10 minutes later my hair was bothering mebeing down, it was giving me a headache with theclip, so I put it up anyway, and about two hourslater Irene came in and Eileen and I went into thebar with Irene.Q. Irene Brockman.A. Brockman, right, the coffee shop manager.14 Neither Vouteras nor Brockman testified at the hearing, and it wasnot shown that either was unavailable. Accordingly, I am entitled to-and do-draw an adverse inference from the failure of the Respondent tocall Supervisor Brockman as a witness.15 Trifari admitted observing Woods taking notes at the meeting.CLINTON NN 201no, 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDEileen Healy and I and Irene went into the barand Eileen asked Irene if the girls were allowed towear their hair pulled back in a clip or did it haveto be all the way up. And Irene said the Board ofHealth required all girls to wear their hair up, andthat was all.And so I left, and the following day I receivedthat warning slip.Q. Okay, did you speak to Eileen Healy aboutthis at all?A. Yes. Well, I asked Eileen what had been saidto Irene that I should get the warning slip, and shesaid that she had said abosolutely nothing, thatIrene had asked her, when she told me to put myhair up, if I did immediately and Eileen said, no, shedid it about five or 10 minutes later, and Irene said,oh, she said that's reason for insubordination andthat's why I got the warning slip.16The following week, Schuler attended the November10 meeting held by Trifari, and her testimony, in essence,corroborates that of Martha Woods, above. Followingthe meeting, Trifari passed her on the way out and statedthat he now knew that she (Schuler) was not the leaderof the union movement. That same week, Trifari calledSchuler into his office again and asked if the employeeswere happy with the extra benefits that the Respondenthad bestowed upon them. Schuler responded that shereally did not know, and that ended the conversation. 7In late November, the Respondent promulgated anddistributed to employees a booklet entitled "ClintonInn-Employee Manual" which explained the business ofthe hotel, incorporated the new employee benefits de-scribed above, and set forth sixteen (16) rules and regula-tions regarding employee conduct. The amended com-plaint attacks as violative of Section 8(a)(l) of the Actrule 4 regarding penalties for excused and unexcused ab-sences, and rule 14 which sets forth a no-solicitation/dis-tribution rule as follows:Solicitation of employees or the distibution of litera-ture during working hours without the authoriza-tion by the Hotel Manager or Food & Beverage Di-rector on behalf of any individual, organization,club or society is strictly prohibited.With respect to rule 4, Martha Woods testified, with-out contradiction, that prior to the issuance of the em-ployee manual the only policy of the Respondent regard-ing absenteeism was that ". ..you just had to call in ifyou were sick and let them know you were not going tocome to work. But there was no excused absences or un-excused absences." Trifari testified that in February, hemade a draft of proposed benefits to employees and rulesle The testimony of Woods as to the incident is uncontradicted andcredited; neither Eileen Healy nor Irene Brockman were called as wit-nesses, and it was not shown that either was unavailable. For reasons ex-pressed above with respect to Marie Vouteras, I find that Eileen Healywas a supervisor within the meaning of the Act.IT Credited testimony of Schuler. Trifari agreed with Schuler's testi-mony respecting the events of the meeting with her on November 4, butdid not recall the statement assertedly made to Schuler following themeeting with employees on November 10. He admitted he may havemade such a statement.and regulations which he recommended to the owners ofthe Respondent because of the anticipated doubling ofthe number of employees which would result as a conse-quence of the proposed expansion of the Inn. However,there is dearth of evidence, either oral or documentary,to corroborate Trifari's bare testimony,' so that the firstnotice to employees of such benefits and of such rulesand regulations came in November, well after Respond-ent's first awareness of the union campaign.Trifari testified that he first became aware of the unioncampaign in October. In the light of this timing, and ofthe evidence in the record as a whole, I believe it to be areasonable inference, and therefore find, that the promul-gation of the benefits (with the possible exception of thehospitalization program) and of the rules was a conse-quence of the Union's organizational campaign, whichthe Respondent vigorously opposed, and not due simplyto an expansion of the employee complement. Moreover,with respect to the no-solicitation rule, I note that thelanguage thereof is too broad, i.e., it fails on its face todelineate between working and nonworking areas of thepremises, thereby abridging the right of employees todistribute literature in nonworking areas of the premises.There was no showing of any special circumstances justi-fying the breadth of the rule; accordingly, I find that bypromulgating and maintaining the rules since on or aboutNovember 20, the Respondent has violated Section8(a)(l). aII. ANALYSIS AND CONCLUDING FINDINGSA. Alleged Discriminatory DischargesIn defense of the General Counsel's allegation thatMoskowitz was terminated because of his activities onbehalf of the Charging Union, the Respondent urgesthat: (1) the Respondent had no knowledge of such ac-tivities, and (2) good cause for the discharge existed inthat Moskowitz was "spending so much time on dutiesother than what he was assigned to do."20I find that therecord does not support the Respondent's contentions.The evidence shows that Moskowitz' activities in so-liciting other employees to join the Union were open andnotorious, and were carried on at or in the vicinity ofthe Inn. It is unlikely that such activities would go unno-ticed by the agents and supervisors of the Respondent.This, particularly where the Respondent's general man-ager, Trifari, commenced making efforts in late Octoberto ascertain the extent of union activities at the hotel,and who was involved in them.2' The Respondent8 There are minutes of a staff, i.e., supervisors' meeting on October 5,where it was mentioned that a hospitalization program was discussed, andthat department heads should advise their employees of the program.However, there is no evidence that such advice was given prior to Tri-fari's speech to the employees in November.1i See Wayne Home Equipment Company, Inc., 229 NLRB 654, 657(1977), and cases cited therein. See also, Wilson Manufacturing Company,Incorporated, 197 NLRB 322, 325-326 (1972). As in that case, the evi-dence herein has not established that absenteeism became so agravated inSeptember and October as to warrant the imposition of such stringentrules.20 Resp. br. at p. 13.21 See testimony of Martha Woods respecting her conversation withMarie Vouteras on or about October 30, recounted, supra. CLINTON INN203after Moskowitz' discharge as to the identity of theunion leader somehow constitutes conclusive evidencethat he was unaware of Moskowitz' activities in thisregard. I am unpersuaded by this kind of reasoning; thefact that an employer wants to know the identity of theunion leader in November, after a union leader has beenterminated on November 1, is not persuasive that he didnot desire to know the identity of the union leader inOctober, particularly in the light of his inquiry of Vou-teras, referred to above.Moreover, there is lack of support in the record forthe Respondent's contention that Moskowitz was dis-charged for cause. Thus, there is Moskowitz' undeniedtestimony that he was never criticized for his work, andwas on the verge of being transferred to a better positionwhen he was summarily terminated. This sudden turn ofevents took place without any acts or conduct on thepart of Moskowitz-so far as the record shows-excepthis union activities which the Respondent opposed. Suchtiming is "most telling"22as respects an indicia of dis-criminatory intent. Furthermore, as the evidence shows,there is no evidence of previous warnings regarding theasserted deficiencies in Moskowitz' work performance. Ifind the following language of the United States Court ofAppeals for the District of Columbia Circuit pertinent inthese circumstances:If the Employer had really been disturbed by thecircumstances it assigned as reasons for these dis-charges, and had had no other circumstances inmind, some word of admonition, some caution thatthe offending lapse be not repeated, or some oppor-tunity for correction of the objectionable practicewould be almost inevitable. E. Anthony and Sons,Inc. v. N.L.R.B., 163 F.2d 22, 26-27 (D.C. Cir.1947)23On the basis of all of the foregoing, I find that the ter-mination of Moskowitz on November , by the Respond-ent, was in order to discourage membership in a labororganization, in violation of Section 8(a)(3) and (1) of theAct.Although the evidence is not so compelling with re-spect to the discharge of Antebi, I, nevertheless, find thathis termination was also discriminatorily motivated.Thus, the record shows that he was terminated only 3days following his signing of a union card forMoskowitz, an incident which was admittedly observedby his supervisor, Koykos.24To be sure, Koykos testi-fied that Antebi's work performance during his shorttenure of employment with the Respondent was not sat-22 See, e.g., Hambre Hombre Enterprise, Inc.. d/b/a Panchito's, 228NLRB 136 (1977).23 The following comments of the Court of Appeals for the 5th Circuitare pertinent:Perhaps most damning is the fact that both [discriminatees] weresummarily discharged after reports of their misconudct ..withoutbeing given any opportunity to explain or give their versions of theincidents.24 In the light of evidence that the union campaign was proceedingapace at the end at the time, I find implausible Koykos' denial that hewas unaware that the document which Antebi signed on this occasionwas a union authorization card. I therefore discredit Koykos' testimonyto that extent.isfactory, and this testimony was not rebutted by theGeneral Counsel. However, this was not the reasonAntebi was let go. The reason given him by Koykos atthe exit interview was that the Company had "too manycooks in the kitchen. There's not enough room. So I[Koykos] have to let you go." This testimony was con-firmed by Koykos, who also testified that it was "veryrare" to fire someone-that "to fire someone its got to bevery good reason, because we need them." Moreover,Koykos admitted that the following week he hired an-other person to replace Antebi. Finally, the Respondentfailed to call as a witness the head chef, TheodoreKoykos, with whom George Koykos testified he dis-cussed the matter of Antebi's discharge. The testimonyof Theodore Koykos may well have shed light upon the"real reason,"25for the discharge of Antebi.In view of all the foregoing, it is apparent that thebusiness reasons proffered by the Respondent for Ante-bi's discharge do not withstand scrutiny.28Under all cir-cumstances, I am convinced, and therefore find, that An-tebi's involvement in the union activities, which the Re-spondent strenuously opposed, was a compelling factorin the decision to discharge Antebi, and therefore dis-criminatory within the meaning of Section 8(a)(3) of theAct.27B. The Alleged Discriminatory Warning NoticeAs previously noted, Martha Woods, a waitress in thecoffeeshop, did, on November 28, receive a writtenwarning for assertedly not complying with a health rulerespecting properly controlled hair by employees whowork in a restaurant, and insubordination to the hostesson duty. The particulars of the incident had been setforth, supra. The record further reflects that in March1977, and again in March 1978, the inspector for theTenafly Health Department, while giving the Respond-ent a "satisfactory" evaluation, did note that some em-ployees' hair was not controlled properly (without men-tioning any names). The record further shows that, untilthe advent of the Union in which Martha Woods was aknown activist, such a dereliction was handled by anoral reminder. The facts reflect that Woods was hardlyinsubordinate to the hostess on this occasion, but merelywished to have the matter clarified by the coffeeshopmanager. Finally, the evidence shows that Woods wasthe first to have received a written warning for such acommon dereliction.Under all circumstances, I am convinced, and there-fore find, that Woods would not have received a writtenwarning as a consequence of this incident had it not beenfor her concerted and union activities, to which the Re-spondent had a great antipathy. I therefore find that thewarning notice of November 28, was discriminatorilymotivated, in violation of Section 8(a)(3) And (1) of theAct.a2 See The Officers' Union of the Commercial Telegraph Union. A.FL.v.N.LR.B., 347 U.S. 17, 43 (1954).26 N.L.R.B.v. Great Dane Trailers. Inc,388 U.S 26, 33-34 (1967).2" See, e.g., N.L.R.B.v. Hanes Hosiery Division. Hanes Corporation, 413F.2d 457, 458 (4th Cir. 1969), where the Court stated:And if a desire to stifle protected activity is a factor in the employ-er's decision, the discharge is discriminatoryCLINTON NN 203 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDALLEGED ACTS OF INTERFERENCE, RESTRAINT,AND COERCIONI have, heretofore, found announcements to the em-ployees of new benefits and new rules and regulationsshortly after the union campaign commenced, constitutedinterference, restraint, and coercion within the meaningof Section 8(a)(1).28I find the following conduct of theRespondent's agents and supervisors to constitute furtherevidence of interference, restraint, and coercion in viola-tion of Section 8(a)(l):1. The acts and conduct of the Respondent's generalmanager, Richard Trifari, on or about November 2,wherein he: (a) snatched the union cards from the handsof the two dishwashers in the kitchen, and confiscatedthem without their permission; and (b) removed unionleaflets from the automobiles parked in the employees'parking lot. Clearly, such conduct tended to interferewith, restrain, and coerce employees in their engagementin conduct protected by Section 7 of the Act, in viola-tion of Section 8(a)(l) of the Act.292. The conduct of the Respondent's general manager,Richard Trifari, on or about November 4, in interrogat-ing employee Irene Schuler concerning union activities.It is well established that such interrogation, conductedin the boss' office without assurance to the employeethat no reprisals will be taken, is coercive and thereforeviolative of Section 8(a)(1) of the Act.30III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with its interstate oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir union activities, by confiscating union cards fromemployees without their permission, by removing unionleaflets from parked automobiles in the employees' park-ing lot, by announcing improved employee benefits andworking conditions in the midst of a union organizationalcampaign, and by promulgating and enforcing new rulesand regulations governing employee conduct includingan overly broad no-solicitation and no-distribution rule,the Respondent has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteed2S See N.L.R.B.v. Exchange Parts Co., 375 U.S. 405 (1964).29 See Walter Kidde. Inc. (Globe Security Systems), 185 NLRB 1011(1970), Baker Manufacturing Co.. Inc., 218 NLRB 1295, 1298-1299 (1975).30 See N.L.R.B. v. Camco, Incorporaored, 340 F.2d 803 (5th Cir. 1965).them in Section 7 of the Act, in violation of Section8(a)(1) of the Act.4. By discharging its employees, Daniel Moskowitzand Steven Antebi, and by issuing a written warning toits employee, Martha Woods, in order to discouragemembership in the Union, the Respondent has engagedin, and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and (3)of the Act, I shall recommend that it cease and desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act.It having been found that the Respondent unlawfullydischarged its employees, Daniel Moskowitz and StevenAntebi, it is recommended that the Respondent offer saidemployees immediate and full reinstatement to theirformer positions, or if such positions no longer exists, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings that they may havesuffered as a result of the discrimination against them.Any loss of earnings shall be computed as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), plus in-terest as set forth in Isis Plumbing & Heating Co, 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).It having been found that the Respondent unlawfullyissued a written warning notice to its employee, MarthaWoods, it will be recommended that such warning noticebe removed and expunged from the personnel recordmaintained by the Respondent respecting the employ-ment of Martha Woods.As the unfair labor practices committed by the Re-spondent strike at the very heart of employee rights safe-guarded by the Act, I shall recommend that the Re-spondent be placed under a broad order to cease anddesist from in any manner infringing on the rights of em-ployees guaranteed in Section 7 of the Act.31However,in view of the fact that the General Counsel failed toprove that at any material time the Union represented amajority of the employees of the Respondent in an app-propriate unit, the request by the General Counsel forthe entry of a bargaining order is hereby denied.32Uponthe foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER33The Respondent, Clinton Inn, Tenafly, New Jersey, itsofficers, agents, successors, and assigns, shall:31 Cf. Hickmott Foods, Inc., 242 NLRB No. 177 (1979).a2 See United Dairy Farmers Cooperative Association, 242 NLRB No.179 (1979).a3 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, theContinued CLINTON INN205i. Cease and desist from:(a) Discouraging membership in Local 69, Hotel &Restaurant Employees & Bartenders International Union,AFL-CIO, or any other labor organization, by discharg-ing or otherwise discriminating against employees be-cause of their union membership or activities.(b)Coercively interrogating employees concerningtheir union membership or activities.(c) Confiscating union authorization cards or otherunion material from the possession of employees.(d) Removing union pamphlets or leaflets from parkedautomobiles in the employees' parking lot.(e) Announcing and placing into effect improved bene-fits and working conditions for employees to discouragetheir membership in or activities on behalf of any labororganization.3 (f) Instituting, or discriminatorily or more stringentlyenforcing, work rules in retaliation for employees havingjoined or assisted Local 69, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO, or anyother labor organization in order to discourage member-ship in or support of such labor organization.(g) Promulgating, maintaining, enforcing, or applyingany rule or regulation prohibiting its employees, whenthey are on nonworking time, from distributing handbillsor similar literature on behalf of any labor organizationin nonworking areas of the Respondent's premises, ordiscriminatorily enforcing any otherwise valid rule per-taining to such activity.(h) Promulgating, maintaining, enforcing, or applyingany rule or regulation prohibiting its employees, whenthey are on nonworking time, from soliciting other em-ployees to support Local 69, Hotel & Restaurant Em-ployees & Bartenders International Union, AFL-CIO, orany other labor organization, or discriminatorily enforc-ing any otherwise valid rule pertaining to such activity.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist the above-namedfindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.3' Nothing herein shall be construed to require the Respondent to re-scind the benefits so conferred upon the employees on November 10.labor organization, or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Daniel Moskowitz and Steven Antebi imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges, and make each whole for any lossof earnings he may have suffered by reason of the dis-crimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze and compute the amount ofbackpay due under the terms of this Order.(c) Remove and expunge from the personnel record,maintained respecting the employment of Martha Woods,the warning notice issued to her on November 28.(d) Post at its Tenafly, New Jersey, facility copies ofthe attached notice marked "Appendix."35Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.3s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."CLINTON INN 205